Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 2, 2021

                                      No. 04-20-00420-CR

                                 EX PARTE Gustavo GARZA

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR3143
                     Honorable Andrew Wyatt Carruthers, Judge Presiding


                                         ORDER

        The State’s brief was originally due by January 25, 2021. On February 1, 2021, the State
filed a motion requesting a thirty day extension of time to file its brief. After consideration, we
GRANT the State’s motion and ORDER the State to file its brief by February 24, 2021.




                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court